Citation Nr: 1123487	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error in an April 1988 rating decision in failing to consider and grant entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The unappealed April 1988 rating decision, which granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, considered the correct evidence and law as it then existed, did not involve an error that would have undebatably led to a different result if such error were corrected, and was supported by the evidence then of record.  


CONCLUSION OF LAW

The April 1988 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Procedural background

In July 1987, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  A rating decision in February 1988 initially denied service connection.  Subsequently, a rating decision in April 1988 granted service connection for PTSD and assigned a 30 percent rating, effective July 23, 1987; the decision also assigned a 100 percent rating for the disability, effective July 27, 1987, based on a period of hospitalization for treatment of the disability, resuming a 30 percent rating beginning October 1, 1987.  The Veteran was notified of that action in May 1988 and did not appeal.  The April 1988 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Subsequent rating decisions in April 1990, June 1992, and March 1994 denied increased ratings, and the Veteran did not appeal those decisions either.  A May 1995 rating decision increased the rating for PTSD to 50 percent, effective January 27, 1995.  The Veteran appealed the May 1995 rating decision and, eventually, a July 2002 rating decision increase the assigned rating to 100 percent, effective January 23, 1995.  In a January 2010 decision, the Board assigned an effective date of January 6, 1993, for the 100 percent schedular rating for PTSD.  

A rating decision in December 1999 granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), effective December 4, 1998.  The Veteran appealed the assigned effective date and in a December 2003 decision, the Board denied an earlier effective date for the TDIU.  In September 2006, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's December 2003 decision and dismissed the Veteran's appeal, noting that the Veteran's request for an earlier effective date was based on the failure of the April 1988 rating decision to adjudicate his informal claim for a TDIU.  In October 2006, the Veteran's attorney filed a claim for revision of the April 1988 rating decision on the grounds of clear and unmistakable error (CUE).  An August 2009 rating decision denied the Veteran's CUE claim and the instant appeal ensued.  

The law

Absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the denial of an appellant's claim and absent the filing of a substantive appeal within the remainder of that year or within 60 days of the mailing of the statement of the case, whichever is later, a rating determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2010).  

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" (CUE) is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), cert. denied, 528 U.S. 967 (1999)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The evidence 

As noted above, the April 1988 rating decision granted service connection for PTSD and assigned a 30 percent rating.  Service connection has not been established for any other disability.  The Veteran contends that the evidence that was of record at the time of the April 1988 rating decision reasonably raised the issue of the Veteran's unemployability due to his PTSD and that the evidence showed that he was in fact unemployable due to the PTSD.  He contends, therefore, that it was clear and unmistakable error for the RO not to consider and grant the informal claim for a TDIU in April 1988.  

The evidence that was of record and considered by the RO in April 1988 included the Veteran's statements, a statement by his wife, private treatment records dated from January 1978 to November 1986, an examination report by a private physician dated in September 1986, reports of VA hospitalizations in January 1985 and from July to September 1987, and the reports of VA compensation examinations in November 1987 and January 1988.  

On his claim for disability compensation, received in July 1987, the Veteran completed the section indicating he was claiming to be totally disabled.  He stated that he last worked in June 1987 as a foreman; the Veteran indicated that he was let go since he was entering the hospital.  

The Veteran's statements described his history of drug and alcohol problems and his history of panic attacks and phobias.  He stated that he saw a therapist from March to May 1983, at which time he "took a voluntary lay off from work for medical reasons.  By November 1983 my alcohol and drug problems were starting to take its toll.  I was constantly having panic attacks and crying spells."  He continued to have problems with drug and alcohol abuse in 1983 and 1984, as well as panic attacks.  He stated that he was started on medication for the panic attacks in September 1984, but his drinking and drug abuse problems soon returned.  Following VA inpatient and outpatient treatment, his symptoms apparently improved.  He noted in September 1985 that he was then in his second quarter of study at a technical college, had remarried his wife, and they were expecting their second child.  

The September 1985 statement by the Veteran's wife reiterated his history of drug and alcohol problems, as well as his improvement with VA counseling and treatment. 

The private treatment records show that in October 1984, the Veteran's panic attacks had improved, with counseling and medication.  He was still drinking, however, and was urged to seek further counseling in that regard.  The records indicate that the Veteran had two panic attacks in early March 1986, and his medication regimen was revised.  A report dated in May 1986 noted that his panic attacks were controlled. 

The Veteran was hospitalized at a VA facility in January 1985 after an overdose of Xanax.  After the Veteran was initially stabilized, the examiner indicated that the Veteran was not agreeable for any type of additional inpatient or outpatient treatment, because he worked as a woodcutter and that "[t]his is his time to earn money and he has to pay the bills."  The Veteran then left the hospital against medical advice.  

In July 1987, the Veteran was hospitalized at a VA facility for treatment of PTSD.  On admission, he complained of anxiety, panic attacks, violent nightmares, depression, feeling paranoid, and a history of increased physical aggression.  It was noted that the Veteran had a long history of alcohol abuse, but he had reportedly been sober since December 1986.  He also had a history of cocaine use in 1982 and 1983.  On initial examination, the Veteran was alert, completely oriented, cooperative, had good speech, his affect and mood were appropriate, he showed no evidence of gross thought disorder, he expressed no hallucinations or delusions, and his memory and concentration were fair.  His insight and judgment were also fair, and he expressed no suicidal or aggressive thoughts.  During the hospitalization, the Veteran participated in group activities and showed improvement in his control of aggression.  The Veteran decided to leave the inpatient treatment program to resume outpatient therapy.  The examiner felt that the Veteran was unemployable at that time in light of his continuing need for intensive outpatient treatment and the possibility of return to inpatient treatment.  It was noted that his employment status would be reassessed on a continuing basis as an outpatient.  The Veteran was discharged on no medication, with further outpatient clinic appointments. 

A VA compensation examination was conducted in November 1987.  The Veteran's chief complaints were panic attacks, anxiety, and poor sleep; he also indicated that he was asocial.  On examination, the Veteran was quiet, cooperative, and serious.  His speech was of normal tone and volume, and he was coherent and logical in answering questions.  His emotional reactions to ideas discussed were appropriate, although the Veteran indicated he was somewhat depressed over his attacks of anxiety, and that he was impatient and would lose his temper.  There was no evidence of delusions, hallucinations, or abnormal thought processes.  The Veteran stated that he took the drugs to calm down, being afraid that he would become violent or would die in his sleep.  He indicated that at times he was afraid he may harm people, because he would dream of it.  The Veteran was oriented, his comprehension was normal, and his general fund of knowledge was adequate.  Calculations were done adequately, and there were no deficiencies of recent or remote memory.  Borderline personality disorder and alcohol and drug abuse were diagnosed.  The examiner did not comment on the Veteran's employability.  

The Veteran underwent another VA compensation examination in January 1988.  He stated at that time that, since the November 1987 examination, he was having nightmares five to six nights a week, usually didn't go to bed until three in the morning, had panic attacks, was afraid of being alone, and feared dying.  The examiner noted that the Veteran was then taking no medication.  His affect was labile, and he was anxious, tense, and suspicious.  He was completely oriented and his memory was not impaired.  The Veteran appeared rather guarded, evasive, and somewhat manipulative.  He continued to complain of recurrent depression, insomnia, and intrusive thoughts about Vietnam.  He denied any hallucinations, and no delusions were noted.  Intellectual functioning appeared to be average, and the Veteran's judgment and insight were fair.  A second examiner noted similar symptoms and clinical findings.  Both examiners diagnosed PTSD, mixed substance and alcohol abuse, and rule out antisocial personality disorder.  Both examiners recommended further group therapy for the Veteran's PTSD, but neither examiner specifically commented on his employability.  

Analysis 

First, the record shows that the correct facts, as they were known at the time, were before the RO and considered in the April 1988 rating decision.  The Veteran does not assert otherwise.  The Veteran contends, however, that the correct law was not applied in the April 1988 rating decision.  

Next, the Board notes that TDIU is potentially part of every increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  

In this case, the Veteran's statements that he quit working due to the effects of his panic attacks and the VA examiner's statement in the summary of the 1987 hospitalization that the Veteran was unemployable due to the need for intensive outpatient therapy for his PTSD, both of which were of record and considered by the RO in the April 1988 rating decision, reasonably raised the issue of entitlement to a TDIU.  

That finding does not end our analysis, however.  The April 1988 rating decision did not explicitly address the question of the Veteran's employability.  

The "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the RO did not expressly address that claim in its decision.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir.2009).  The "certain circumstances" are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir.2010) (holding that the key inquiry is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability); see also Adams, 568 F.3d at 961 (holding that the implicit denial rule is, at bottom, a notice provision).  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  

In Locklear, the Court observed that the Board decision at issue had granted an increased rating for the service-connected psychiatric disability, but had referred the issue of entitlement to a TDIU to the RO for appropriate action.  Noting the Board's explicit bifurcation of the adjudications, the Court in Locklear held that the Board clearly erred in finding that entitlement to TDIU was implicitly denied, once explicitly separated for independent adjudication.  However, in the instant case, there was no explicit bifurcation of the issue of entitlement to a TDIU.  As noted by the Veteran, the TDIU issue was not raised or considered at all.  Therefore, the Court's rejection of the "implicit denial" rule in Locklear is not determinative in this case.  

As defined by the Courts' jurisprudence, application of the implicit denial doctrine turns on whether the Veteran had reasonable notice that his claim for benefits was denied.  See Ingram v. Nicholson, 21 Vet. App. at 243; see also Adams v. Shinseki, 568 F.3d at 964.  In this case, the May 1988 letter from the RO to the Veteran notified him that service connection for PTSD had been established and that an initial temporary 100 percent rating was assigned from the first day of his hospitalization for treatment of his PTSD.  The letter also indicated that, effective October 1, 1987, the disability rating was no longer temporary and was "based on all the evidence of record establishing the percentage of disability shown."  Although the letter did not state that the new rating for PTSD would be 30 percent, the letter clearly showed a significant reduction in the monthly compensation to be paid beginning October 1, 1987.  Therefore, the Board finds that the Veteran had reasonable notice that his claim for a TDIU had been denied.  A reasonable person would have recognized that a 100 percent rating and a TDIU were effectively the same benefit, and that the reduction of the rating from 100 percent based on his hospitalization beginning in October 1987 accompanied by a substantial decrease in monthly benefit represented a denial of a TDIU.  Accordingly, the implicit denial doctrine is applicable, and the Board finds that the April 1988 rating decision implicitly denied the Veteran's entitlement to a TDIU.  

Moreover, VA's Rating Schedule in effect in April 1988 specifically considered the effects of a veteran's PTSD on his employability.  See 38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic Disorders, Diagnostic Code 9411 (1987).  A 100 percent schedular rating for PTSD was warranted if the Veteran was demonstrably unable to obtain or retain employment.  Therefore, the RO's finding that no more than a 30 percent rating was warranted, effective October 1, 1987, further indicated that the RO considered the evidence concerning the Veteran's employability and determined that he was able to obtain and retain employment.  

In addition, 38 C.F.R. § 4.16(a) in effect in 1988 provided that 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  

Because the RO evaluated the Veteran's PTSD as 30 percent and because that was his only service-connected disability, the percentage criteria of 38 C.F.R. § 4.16(a) were not met. 

The regulations provided that all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth 38 C.F.R. § 4.16(a), should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of this section.  See 38 C.F.R. § 4.16(b).  Therefore, the Board finds that the RO implicitly determined that the Veteran was not unemployable due to his PTSD, because the case was not submitted for extra-schedular consideration by VA's Director, Compensation and Pension Service.  

Accordingly, the Board concludes that the April 1988 rating decision properly considered and implicitly denied the Veteran's claim for a TDIU.  Therefore, the Veteran's claim of CUE for failing to adjudicate the claim fails as a matter of law.  

However, assuming arguendo that the Board had found that the April 1988 rating decision had not implicitly denied a TDIU, the Veteran's CUE claim would still fail if the RO had considered the merits of the TDIU claim.  

Although the evidence of record in April 1988 contained medical evidence indicating that the Veteran was unemployable, the record also contained other medical evidence from which the RO could have concluded that he was not unemployable, e.g., the reports of the VA compensation examinations in November 1987 and January 1988, both of which were subsequent to the VA hospitalization from July to September 1987 and both of whose examiners reported clinical findings indicating that the Veteran's PTSD was less than totally disabling at that time.  The evidence of record in April 1988 did not show that it was "absolutely clear" or "undebatable" that the Veteran was unemployable due to his PTSD.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  

The Veteran's CUE claim would have amounted to no more than a disagreement with how the evidence was weighed by the RO in April 1988.  However, such a disagreement cannot support a finding of CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

Therefore, even if the April 1988 rating decision had not implicitly denied a TDIU, the Veteran's CUE claim would still fail.  


ORDER

The April 1988 rating decision, which granted service connection for PTSD and assigned a 30 percent rating, did not contain CUE; accordingly, the appeal is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


